


Exhibit 10.44

 

Summary of Compensation Arrangements for Named Executive Officers and Directors

 

This summary sets forth, as of March 29, 2012, the material compensation
arrangements for each of the “named executive officers,” as defined in Item 402
of Regulation S-K, and directors of Tangoe, Inc. (the “Company”).

 

Compensation Arrangements for Named Executive Officers

 

Base Salary

 

Albert R. Subbloie, Jr., President and Chief Executive Officer

 

$

410,000

 

Gary R. Martino, Chief Financial Officer

 

$

300,000

 

Charles D. Gamble, Senior Vice President, Customer Account Management

 

$

200,000

 

Scott E. Snyder, Senior Vice President, Corporate Development

 

$

210,000

 

 

2012 Corporate Bonus Plan

 

Certain of the Company’s named executive officers are eligible to receive
compensation under the Company’s 2012 Corporate Bonus Plan (the “Plan”) based on
the Company’s achievement of certain goals with respect to (i) adjusted EBITDA
as announced by the Company in its earnings releases, which will be calculated
based on net income (loss) adjusted, in accordance with the Company’s historical
practice, to exclude the impact of items not directly resulting from the
Company’s core business including, without limitation, interest income and
expense, income tax provision (benefit), depreciation and amortization and
stock-based compensation expense, and (ii) revenue.  For purposes of the Plan,
the calculation of adjusted EBITDA will also exclude the effect of payment of
the bonuses that are payable under the Plan.

 

The Plan provides for the payment of cash incentive bonuses (i) on a quarterly
basis for achievement of corporate quarterly goals with respect to adjusted
EBITDA and revenue (“Quarterly Bonuses”), (ii) at year-end in the event that
corporate annual goals with respect to adjusted EBITDA and revenue are achieved
(“Year-End Bonuses”) and (iii) at year-end for additional overperformance with
respect to adjusted EBITDA (“Overperformance Bonuses”).  Each Plan participant
is eligible to receive Quarterly Bonuses and a Year-End Bonus up to respective
maximum amounts that are specified under the Plan for that participant.  Once
the Company’s performance with respect to a quarter or the year is known, the
amount eligible to be paid under the Plan in Quarterly Bonuses or Year-End
Bonuses, as applicable, is determined on an aggregate basis, from which the
participants are eligible to receive pro rata shares based on the percentages
that their respective maximum potential bonuses for quarter or the year, as
applicable, represent out of the applicable aggregate maximum bonuses for all
participants under the Plan.  For the participants in the Plan that are eligible
to receive Overperformance Bonuses, their individual Overperformance Bonus
amounts are determined according to fixed percentages, specified under the Plan,
of the aggregate Overperformance Bonus amount eligible to be paid under the Plan
based on the Company’s performance for the year.  Of the Company’s named
executive officers:

 

·                  Albert R. Subbloie, Jr., the Company’s President and Chief
Executive Officer, is eligible to receive Quarterly Bonuses and a Year-End Bonus
up to a maximum of $328,000 in the aggregate, plus 30% of the aggregate
Overperformance Bonuses, if any, which amount is not subject to limitation.

 

·                  Gary R. Martino, the Company’s Chief Financial Officer, is
eligible to receive Quarterly Bonuses and a Year-End Bonus up to a maximum of
$145,000 in the aggregate, plus 20% of the aggregate Overperformance Bonuses, if
any, which amount is not subject to limitation.

 

·                  Scott E. Snyder, the Company’s Senior Vice President,
Corporate Development, is eligible to receive Quarterly Bonuses and a Year-End
Bonus up to a maximum of $85,000 in the aggregate, plus 10% of the aggregate
Overperformance Bonuses, if any, which amount is not subject to limitation. 
Mr. Snyder’s eligibility to receive a portion of such Quarterly Bonuses and
Year-End Bonus may also be conditioned

 

--------------------------------------------------------------------------------


 

upon the achievement of goals with respect to the performance of the Company’s
business in Europe, such goals to be determined in the discretion of the
Company’s President and Chief Executive Officer.

 

Under the Plan, the Company’s President and Chief Executive Officer holds
discretion to reduce, in consultation with and subject to the consent of the
Board of Directors of the Company (the “Board”) and the compensation committee
of the Board (the “Compensation Committee”), any bonus eligible to be paid under
the Plan. In addition, the Board and the Compensation Committee hold discretion
to reduce any Year-End Bonus payable under the Plan, provided that such
discretion may not be exercised so as to reduce a participant’s aggregate
Quarterly Bonuses and Year-End Bonus to an amount that is less than 85% of the
potential bonus amount payable to such participant under the Plan (exclusive of
Overperformance Bonuses).

 

For Quarterly Bonuses, a quarterly adjusted EBITDA goal must be exceeded before
any bonus is payable. Thereafter, Quarterly Bonuses are eligible to be paid, in
the aggregate, in the amount by which achieved adjusted EBITDA exceeds the goal
established for the quarter, subject to quarterly maximums.  50% of such
aggregate Quarterly Bonus amount is payable upon achievement of the applicable
adjusted EBITDA goal with the remaining 50% payable subject to reduction in
accordance with the percentages in the table below in the event the quarterly
revenue goal under the Plan is not fully achieved:

 

Percentage Revenue
Performance vs. Quarterly Goal

 

Percentage of Revenue Bonus
Payable

 

100%

 

100

%

99

 

80

 

98

 

60

 

97

 

30

 

96

 

15

 

95

 

5

 

Less than 95

 

0

 

 

Year-End Bonuses would be calculated in a manner similar to Quarterly Bonuses,
with the excess of adjusted EBITDA for the year over the annual goal
establishing a base amount for the Year-End Bonuses (subject to a maximum), with
50% of such amount being subject to reduction in accordance with the percentages
in the table above in the event that the revenue goal for the year was not fully
achieved.  The amounts of the Quarterly Bonuses paid during the year would then
be subtracted from the Year-End Bonus base amount to determine the aggregate
amount of Year-End Bonuses payable under the Plan.

 

To the extent that the Company’s adjusted EBITDA for 2012 exceeds the adjusted
EBITDA goal for the year, 20% of such excess would be eligible to be paid to
certain participants under the Plan as Overperformance Bonuses in accordance
with their respective percentage interests in such Overperformance Bonuses
specified in the Plan.

 

Bonus Arrangements for Charles D. Gamble

 

Charles D. Gamble, the Company’s Senior Vice President, Customer Account
Management, does not participate in the Plan and is instead eligible to receive
bonus compensation with respect to 2012 through the provisions of an individual
bonus plan.  Under this plan, Mr. Gamble is eligible to receive a bonus in the
amount of up to $125,000, plus up to an additional $12,500 based on
overperformance.  Of the base amount, $25,000 is payable in the discretion of
the Company’s President and Chief Executive Officer based on revenue
attributable to the Company’s installed base of licensed customers, $10,000 is
payable based on achievement of a specified goal for certain service fees
related to software licenses and consulting work and $90,000 is payable based on
achievement of a specified goal for existing customer renewals and bookings net
of attrition.   The overperformance bonus is payable based on excess over a
specified goal for existing customer renewals and bookings net of attrition.

 

--------------------------------------------------------------------------------


 

Equity Incentive Awards

 

Each of the Company’s named executive officers is eligible to receive stock
options and other equity incentive awards under the Company’s 2011 Stock
Incentive Plan.

 

Compensation Arrangements for Non-Employee Directors

 

Cash Retainer

 

For service on the Company’s board of directors and its committees, the Company
pays each non-employee director an annual retainer consisting of (i) $20,000 for
service as a director, (ii) $5,000 for service on the audit committee ($10,000
in the case of the chairman of the audit committee), (iii) $2,500 for service on
the compensation committee ($5,000 in the case of the chairman of the
compensation committee) and (iv) $2,500 for service on the nominating and
corporate governance committee ($5,000 in the case of the chairman of the
nominating and corporate governance committee).  The annual retainer is payable
on the date of each annual meeting of stockholders.  Each non-employee director
may elect to receive all or part of the annual retainer in the form of
unrestricted shares of common stock.  The number of shares of common stock to be
issued will be determined by dividing the amount of the annual retainer to be
received in the form of stock by the fair market value of the Company’s common
stock on the date the annual retainer is to be paid. The Company also reimburses
non-employee directors for reasonable travel and out-of-pocket expenses incurred
in connection with attending board of director and committee meetings.

 

Equity Incentive Awards

 

Each of the Company’s named executive officers is eligible to receive stock
options and other equity incentive awards under the Company’s 2011 Stock
Incentive Plan.  On the date of each annual meeting of stockholders, each
non-employee director that serves on the Company’s board of directors following
such annual meeting is entitled to receive an option to purchase a number of
shares of the Company’s common stock equal to the sum of (i) 14,196 shares for
service as a director, (ii) 4,259 shares for service on the audit committee
(7,098 shares in the case of the chairman of the audit committee), (iii) 2,129
shares for service on the compensation committee (4,259 shares in the case of
the chairman of the compensation committee) and (iv) 2,129 shares for service on
the nominating and corporate governance committee (4,259 shares in the case of
the chairman of the nominating and corporate governance committee).  Each of
these options will vest in full on the earlier of the one-year anniversary of
the date of grant and the date of the Company’s annual meeting of stockholders
for the subsequent year, subject to the non-employee director’s continued
service as a director.  The exercise price of these options will equal the fair
market value of the Company’s common stock on the date of grant.

 

--------------------------------------------------------------------------------
